DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative, Steve Koehler, on 09/21/2021.
The application has been amended as follows: 
In Claim 1, line 23:  “(of” changed to “of”.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: On Figure 6b, change element “24” to element “21”.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-15 are allowable. Claims 8-15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of product and method, as set forth in the Interview on September 16, 2021, is hereby withdrawn and claims 8-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claims 1 and 8, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  
Claim 1:  “wherein the frame and the drive system are adapted to each other such that the drive system is partly inserted into the frame between the longitudinal beams and rotated such that the drive motor is positioned on a lower side of the transverse beam…”
Claim 8:  “wherein the preassembled drive system is attached to the frame by: 14 moving the preassembled drive system to the frame under an angle, moving the preassembled drive system partially into a space between the longitudinal and 5transverse beams, rotating the preassembled drive system at least around a transverse axis of rotation such that the drive motor is positioned below the transverse beam…”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dayoan et al. (US20160137243) teaches a method of mounting a roof panel assembly to a vehicle.
Nellen et al. (US20160297286) teaches a method of assembling a roof assembly.
Gerdes (DE19857461A1) teaches a control element (motor) accessible from the vehicle interior.
Manders et al. (US20120049584) teaches a roof assembly for a vehicle.
Bojanowski et al. (US9415666) teaches a method for coupling a sunroof assembly to a structural frame of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612